Citation Nr: 0722607	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 2002 through 
August 2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
manifested by anxiousness, restlessness, rapid thoughts, 
weight change, talkativeness, sleeplessness, mood swings and 
poor tolerance.

2.  Competent medical evidence does not reveal that the 
veteran's disability is manifested by symptoms such as 
flattened affect, circumstantial speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, impaired 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected bipolar disorder are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing his initial rating for bipolar 
disorder.  He is rated as 30 percent disabled under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9432.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A disability must be considered in the context of the whole 
recorded history.  

For an increase to 50 percent under DC 9432, the medical 
evidence must show that the veteran's bipolar disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9432.

The medical evidence of record in this case includes a 
January 2005 VA examination report as well as VA outpatient 
treatment records.  At the time of the January 2005 report, 
prior to the grant of service connection, the veteran 
reported that he had not been treated for his mental 
disorder.  As such, there is no relevant medical evidence to 
discuss prior to these records.  The VA examination report 
also shows that the veteran reported receiving private 
treatment, but he did not respond to the August 2006 VA 
request for information, so no additional information is of 
record.

In January 2005, the VA examiner described the veteran as 
extremely anxious and somewhat depressed.  He was oriented 
times three; his affect was blunted; his attention was fair 
and he was somewhat defensive and guarded.  His speech was 
clear and coherent by the avoided giving details about his 
condition.  He was not hallucinating and he was not suicidal 
or homicidal.  His insight and judgment were poor but he 
exhibited good impulse control.  His memory was described as 
"fair," and his speech "clear and coherent."  The veteran 
did report that he often forgets what he is told and becomes 
confused.  He was not reported as hallucinating, suicidal or 
homicidal.  Insight and judgment were described as "poor" 
and impulse control as "good."  

The veteran reported his in-service suicide attempt, but 
described no additional suicidal ideation.  He also described 
difficulty in starting sleep.  He described himself as 
quarrelsome and destructive at home.  He did report hearing 
his name called and seeing shadows, as well as occasional 
slurred speech due to racing thoughts.  He also reported some 
obsessive behavior, including overmasturbation, and limited 
social interaction.  Despite this symptomology, the veteran 
stated that he was working and a student at the time of the 
examination.  The examiner did report him as "grandiose" 
and diagnosed bipolar disorder.  See January 2005 VA 
examination report.

Following the VA examination and grant of service connection, 
the veteran began receiving regular VA outpatient treatment 
for his mental disability.  In April 2005, the veteran denied 
panic attacks, ideas to harm himself or others, or memory 
problems, but did report anxiousness, frequent changes in 
weight, a talkative nature, and increased goal directed 
activity.  In August 2005, a social worker again reported 
that the veteran was an active student.  In December of the 
same year, the veteran's diagnosis was reported as "bipolar 
I disorder most recent episode manic, R/O cyclothymic 
disorder."  At that time, he was reported as anxious, 
restless and talkative with rapid thoughts, weight change, 
mood swings, and poor tolerance.  His memory was "intact" 
and he reported no auditory or visual hallucinations. Hi 
affect was appropriate.  His diagnosis and symptoms were 
unchanged in the most recent outpatient report dated June 
2006.  See outpatient treatment records from San Juan VA 
Medical Center.

The medical evidence here fails show that the veteran's 
bipolar disorder is manifested by symptoms that warrant a 50 
percent evaluation.  The medical evidence of record during 
the time period of concern shows that his affect was blunt 
when examined in January 2005, but regularly described as 
appropriate in following treatment notes.  His speech has 
been regularly described as pressured, but was also described 
as spontaneous, adequate in volume and productions, coherent 
and fluent.  His thought processes are also coherent and 
logical and the veteran exhibited good impulse control.  
While some forgetfulness was been reported in the January 
2005 examination report, his memory was described as intact 
in the more recent outpatient treatment record.  Although he 
has been described as anxious, panic attacks of more than 
once a week are not shown in the record.  Impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships have not been demonstrated.  
The veteran has maintained his role as a student and in 
recent outpatient notes is reported as "feeling in control 
of his NP symptoms."  See June 2006 VA outpatient treatment 
note.


In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 are appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

The medical evidence shows that the veteran's Global 
Assessment of Functioning score has fluctuated between a 70, 
indicating some mild symptoms, and a 55, indicating moderate 
symptoms.  See January 2005 VA examination report, and 
December 2005 outpatient treatment report, respectively.  At 
no time, however, is there a consistent showing of the 
symptomology required for a 50 percent rating for the 
veteran's service connected bipolar disorder.  The medical 
evidence reveals symptomology that most closely approximates 
those required for the 30 percent rating that the veteran now 
receives.  An increase is not warranted.

Duties to Notify and Assist
While the veteran has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the veteran's bipolar disorder has been granted.  Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the Board does not 
commit prejudicial error in concluding that a notice letter 
complied with § 5103(a) and § 3.159(b), where a claim for 
service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the February 
2005 rating decision, May 2005 statement of the case, and 
February 2007 supplemental statement of the case.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  He was 
afforded a VA mental examination in January 2005 and the 
report is also of record.  In August 2006, the veteran was 
asked in a letter from VA to provide information regarding 
private health care providers, including River Crest 
Hospital, and the San Angelo, Texas, facility that he 
referred to at the January 2005 VA examination.  The veteran 
did not respond.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an initial disability rating higher than 30 
percent for service-connected bipolar disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


